Exhibit 10.12

FOURTH ADDENDUM TO

EMPLOYMENT AGREEMENT

BY AND BETWEEN

PAINCARE HOLDINGS, INC.

AND

RONALD RIEWOLD

THIS FOURTH ADDENDUM (hereinafter “Addendum”) TO THAT CERTAIN EMPLOYMENT
AGREEMENT BY AND BETWEEN PAINCARE HOLDINGS, INC. AND RONALD RIEWOLD dated
February 7, 2003, as amended (the “Employment Agreement”), is executed as of
May 26, 2006 (the “Execution Date”) by and between PainCare Holdings, Inc., a
Florida corporation (the “Company”) and Ronald Riewold (“Employee”).

WHEREAS, the parties are desirous of modifying Employee’s compensation package
all as set forth herein.

NOW, THEREFORE, in consideration of the promises and undertakings contained
herein, and other good and valuable consideration, the receipt and adequacy of
which is acknowledged, the Company and Employee hereby agree as follows:

1. Terms. All defined terms in this Addendum shall have the same meaning as set
forth in the Employment Agreement unless otherwise specifically stated herein.

2. Effective Date. The “Effective Date” of this Addendum shall be January 1,
2006.

3. Term of Employment. The “Scheduled Termination Date” shall be extended until
December 31, 2010, unless renewed or earlier terminated pursuant to the
provisions of the Employment Agreement. Assuming all conditions of the
Employment Agreement have been satisfied and there has been no breach of the
Employment Agreement during its initial term, the Company may extend the Term
for two additional 5 year terms (“Extended Term”).

4. Vesting of Options. All options to purchase common stock of the Company that
have been issued to Employee by the Company and remain outstanding shall be
immediately vested in full as of the Execution Date.

5. Bonus. The Company shall pay Employee an annual cash bonus (the “Fixed
Bonus”) equal to $200,000, payable in four equal installments commencing on
March 31, 2006, and continuing on each June 30, September 30, December 31, and
March 31 of each year during the Term and any Extended Term. Commencing on
June 30, 2006, and continuing on each December 31 and June 30 during the Term
and any Extended Term, the Board of Directors or the Compensation Committee
thereof, shall

 

1



--------------------------------------------------------------------------------

conduct a review of the Employee’s performance of his duties. Based on the
outcome of said review, the Board of Directors or the Compensation Committee
thereof, as the case may be, may award an additional discretionary bonus to
Employee (the “Discretionary Bonus,” and together with the Fixed Bonus the
“Bonus”). The total Bonus paid to Employee in any calendar year shall not exceed
150% of Employees base salary for said calendar year.

6. Waiver of Accrued Bonus. Employee received Bonuses from the Company in 2003,
2004, and 2005 in an amount less than that to which Employee was entitled
pursuant to the terms of the Employment Agreement. Employee hereby waives any
right Employee has to any additional Bonuses for 2003, 2004, or 2005, and
accepts the Bonuses received to date with respect to those years as payment in
full of any obligation the Company may have under the Employment Agreement to
pay Employee a Bonus with respect to those years.

7. Equity Compensation. At the discretion of the Board of Directors, or the
Compensation Committee thereof, Employee may be awarded equity compensation in
the form of options, restricted stock, or any other form, from time to time
during the Term or any Extended Term. Any such equity compensation shall in no
way impact the calculation of the Bonus cap set forth in Section 6.

8. Entire Agreement. The Employment Agreement, as modified hereby, supersedes
all prior and contemporaneous agreements and understandings between the parties
hereto, oral or written, and may not be modified or terminated orally. No
modification, termination or attempted waiver shall be valid unless in writing,
signed by the party against whom such modification, termination or waiver is
sought to be enforced. This Addendum was the subject of negotiation by the
parties hereto. The parties agree that no prior drafts of this Addendum shall be
admissible as evidence (whether in any arbitration or court of law) in any
proceeding which involves the interpretation of any provisions of this Addendum.

9. Counterparts. This Addendum may be executed in counterparts, all of which
taken together shall be deemed one original.

10. Effect of Addendum. The Company’s Board of Directors and the Compensation
Committee thereof have approved this Addendum. Except as otherwise provided
herein, the terms and conditions of the Employment Agreement shall remain
unchanged and are hereby republished in their entirety.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Addendum effective as
of the date first above written.

 

COMPANY PainCare Holdings, Inc. By:  

 

  Randy Lubinsky, CEO EMPLOYEE

 

Ronald Riewold

 

3